 In the Matter of HILLYER-DEIITSCH-EDWARDS, INCORPORATEDandINTERNATIONAL WOODWORKERS OF AMERICA, -C. I. O.CaseNo. 15-R-995.-Decided October t'8,1943Mr. Wilbur Pell,of Shelbyville,Ind.,Mr. LeDoux Provosty,ofAlexandria,La., andMr.Parrish Fuller,of Oakdale,La., for theCompany.Mr. John L. Hawkins,of Memphis,Tenn., andMr.Claude Welch,of Oakdale, La., for the Union.Mr. Joseph E. Cub bins,of counsel to the Board.'DECISIONANDDIRECTIONOF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Woodworkers of America,affiliatedwith the C. I. 0., herein called the Union,alleging that aquestion affecting commerce had arisen concerning the representation.of employees of Hillyer-Deutsch-Edwards,Incorporated,Oakdale,Louisiana,herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJ.Michael Early, Trial Examiner.Said hearing was held at Alex-andria, Louisiana,on September 17, 1943.The Company and theUnion appeared,participated,and were afforded full opportunity tobe heard, to examine,and cross-examine witnesses,and to introduceevidencebearingupon the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Subsequent to the hearing,the Company filed a motion requesting leaveto adduce additional evidence and the issuance of a subpena ducestecum for the membership records of the Union.For reasons appear-ing hereinafter,the motion is hereby denied.Upon the entire record in the case,the Board makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYHillyer-Deutsch-Edwards, Incorporated, a,Louisiana corporation,is engagedat Oakdale, Louisiana, in the manufacturing of lumber and53 N. L.R. B., No. 41.198 ETILLYER-DEUTSCH-EDWARDS INCORPORATED199lumber products.During the 6-month period from January 1 toJune 30, ,1943, approximately 10 percent of the total amount of rawmaterialspurchased by the Company was shipped to its plant at Oak-dale, Louisiana, from points outside the State of Louisiana.Duringthe same period, approximately 75 percent of the entire lumber prod-uctsmanufactured at the plant in question was shipped to pointsoutside the State of Louisiana.II.THE ORGANIZATION INVOLVEDInternational Woodworkers of America, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONIThe Union requested recognition as the bargaining agent for theemployees of the Company involved herein, but was advised by theCompany that 'such recognition could not be granted unless and untilthe Union was certified by the Board.A statement of the Regional Director, introduced in evidence, indi-cates that the Union represents a substantial number of employeesin the unit hereinafter found to be appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section '9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe parties agree that all production and maintenance employeesshould be included in the appropriate unit.They also agree thatsupervisory and clerical employees should be excluded from the unit.There remains a controversy, however, in that the Union seeks a unitconfined to the employees at the Company's Oakdale plant and mill,iThe-Regional Director's statement shows that the Union submitted 306 application-for-membership cards,252 of which bear apparently genuine signatures,and names ofpersons whose names are on the Company's,pay roll of August 18, 1943; there are 582employees, including supervisory.and clerical employees,listed on this pay roll.Thecards submitted were dated between June1943 and August 1943.-In support of its motion to adduce additional evidence,the Company argued that theRegional Director's statement had no probative value ; that the statement was made inthe absence of any representative of the Company;that the Company has no knowledgeof the truth of the statements contained therein, and objected to the Trial Examiner'sintroduction of that statement in evidence.We find that the Company's contentions arewithout merit.As we have frequently stated, the report of a Board agent with respectto a claim of'authorizationfor the purposesof representation is taken, not as proof ofthe precise number of employees who desire to be represented by a labor organization, butrather to protect the company and the Board from unfounded claims by such organizationsand to give reasonable assurance-that a substantial number of employees desire to be sorepresented.SeeMatter of Interlake Iron Corporation,38 N. L.R. B. 139. 200DECISIONS OF NATIONAL LABOR RE'LAITIONSBOARDwhereas the Company contends that the employees in the Company'swoods operation, which is situated severalmilesfrom the plant andmill, should, together with the,plant and'-mill employees constitute asingle unit.The Company, in support of its contention, asserts that there is func-tional cohesion between the two operations, that the operations areunder central management, and that a small number of designatedlogging employees are used interchangeably between such operations.Where there has been a history of collective bargainingin a unit in-cluding both logging and mill employees, the Board has found suchunit to be appropriate in the absence of persuasive countervailing fac-tors.2However, mill employees are, generally geographically sepa-rated from the logging employees,possess skillsdifferent from those ofthe logging employees, and work under markedly different conditions.The record reveals, moreover, that the Union has confined its organiza-tional activities to the employees of the mill.Where there is no historyof collective bargaining and where a unit of mill employees coincideswith the extent of organization, the Board has found a unit of suchemployees to be appropriate.3The record shows thata similarsituation exists here.We find that the production and maintenance employees in the Com-pany's plant and mill at Oakdale, Louisiana, excluding the woods crew,clerical employees, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees or effectively recommend suchaction, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning or Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES -We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby-2 SeeMatter of S A. Agnew LumberCo., 44 N. L. R. B. 1253;see also--Matterof Potlatch Forests, Inc.,51 N. L. R. B. 288.8 SeeDierks Lumber & Coal Company,52 N. L. R. B 531. HILLYER-,DEUTSCH-EDWARDS INCORPORATED201DiREcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hillyer-Deutsch-Edwards, Incorporated, Oakdale, Louisiana, an election by secret bal-lot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regulations,amongthe employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the'United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byInternationalWoodworkers of America, affiliated with the C. I. 0.,for the purposes of collective bargaining.MR. GERARDD. REiLLY took no part in the consideration of theabove Decision and Direction of Election.